Citation Nr: 1647261	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of a fracture of the fifth metacarpal bone, right hand.

2.  Entitlement to an increased (compensable) rating for residuals of a fracture of the first metacarpophalangeal joint, left hand.

3.  Entitlement to an increased rating for right ankle sprain, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for left ankle sprain, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1977.  He additionally had Army National Guard service extending from August 1977 to July 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the February 2007 rating decision, the RO, in relevant part, denied entitlement to a compensable disability rating for the service-connected bilateral ankle sprains.  In the September 2008 rating decision, the RO again denied entitlement to compensable disability ratings for the ankle disabilities and denied entitlement to compensable disability ratings for the Veteran's finger disabilities. 

Although the ankle appeal had been recognized as arising from the September 2008 decision; in a December 2007 statement, the Veteran expressed disagreement with the February 2007 decision. 

In a June 2009 rating decision, the RO granted 10 percent disability ratings for the ankle disabilities, effective June 11, 2009.

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record.

In March 2015, the Board granted 10 percent disability ratings for the bilateral ankle disabilities effective July 10, 2006; and remanded the issues of entitlement to ratings in excess of 10 percent and the remaining issues on appeal.

The issues of entitlement to a rating in excess of 10 percent for left and right ankle sprain from July 10, 2006 are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran does not have ankylosis of the little or ring fingers of his right hand. Arthritis of two or more minor joint groups related to the fifth metacarpal has not been demonstrated.

2.   The residuals of a fracture of the Veteran's right fifth metacarpal consist of pain and stiffness. 

3.   The residuals of a fracture of the Veteran's left first metacarpophalangeal joint consist of pain and stiffness.


CONCLUSIONS OF LAW

1.   The criteria for a compensable rating for residuals of fracture of the right fifth metacarpal have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5230 (2015).

2.   The criteria for a 10 percent rating for residuals of a fracture of the left first metacarpophalangeal joint have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5228 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In January 2008, prior to the initial adjudication of the Veteran's claims, the RO sent the Veteran a "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation."   He provided information and returned the form to VA.  This fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  The Veteran was afforded VA examinations related to finger his disabilities in June 2009 and December 2015.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the disabilities at issue.  These evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient detail to apply the rating criteria. 

The Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Obtaining the range of an opposite, undamaged joint was not possible as the Veteran has reported symptoms of pain affecting both hands throughout the appeal period; hence there is no undamaged joint for comparison.  

Additionally, any limitation of motion or ankylosis under 5230 would be noncompensable and active or passive testing could not serve to provide a compensable rating for that disability.

Additionally, there has been no finding that the Veteran's right finger disability results in limitation of motion of other digits or that it interferes with the overall function of the hand.  

With regard to DC 5228 active, passive, weight-bearing, nonweight-bearing testing is not necessary as the Veteran did not experience any painful motion and therefore 38 C.F.R. § 4.59 does not apply.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Thus, the Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.  38 U.S.C.A. § 5103A (a)(2) (West 2014).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 


II.   Increased Ratings, Generally

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

III. Right Fifth Metacarpal

The Veteran contends the residuals of his fracture of the right fifth metacarpal results in pain and stiffness.  

Beginning January 21, 2003, the Veteran is in receipt of a 0 percent disability rating for service-connected residuals of a right fifth metacarpal injury pursuant to Diagnostic Code 5228; however, Diagnostic Code 5230 relates to limitation of motion of the ring or little finger and therefore is the more appropriate Diagnostic Code.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, DC 5230. 

On VA examination in June 2009, X-rays revealed no evidence of an acute displaced fracture-dislocation.  The visualized surfaces and joint spaces in addition to the carpal bone positioning and alignment were adequately maintained.  On examination, there were no abnormalities or deformities of the right hand.  Grip strength was 5/5 and the Veteran was able to extend all digits to 0 degrees.  He was able to flex the MCP, PIP, and DIP of all digits to 90 degrees.  Finger abduction was 5/5 and sensation was grossly intact to light touch. 

At his Board hearing in January 2015, the Veteran reported that he experienced pain in his right hand and when it was cold outside he has to wear gloves because his hands stiffened up.  See BVA Hearing Transcript, p.8.

At his December 2015 VA examination, the Veteran reported that he had not experienced any incapacitating episodes, flare-ups, and had no problem with repetitive use of the right fifth metacarpal.  He also reported that he did not have any functional loss or impairment of the joint.  Range of motion testing of the right hand was normal and there was no ankylosis.  The examiner stated that no pain was noted on examination and there was no evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Hand grip was 5/5.  X-ray testing revealed no evidence of an acute displaced fracture-dislocation with visualized articular surfaces and joint spaces grossly maintained.  

The preponderance of the evidence shows that a compensable disability rating is not warranted.  Under the applicable diagnostic criteria limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  While the Veteran is not specifically reporting limitation of motion of the fifth metacarpal, he is alleging recurrent periods of pain and stiffness.  Here, the rating criteria have specifically noted that functional loss manifested by limitation of motion of the little finger is noncompensable; accordingly, functional loss that results in periodic stiffness would not result in a compensable evaluation. 

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable minimum rating available under DCs 5227, 5230.  In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying DC.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  

Because no impairment of motion warrants a compensable rating under DC 5230, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59.  The applicable rating code for the Veteran's condition does not provide a compensable rating; and accordingly, the Board finds that a compensable rating is not warranted under the rating schedule. 

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, DC 5156.  Even if the Veteran was evaluated under DC 5227 for unfavorable or favorable ankylosis of the ring or little finger (indicating an inability to functionally use the little finger) a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, DC 5227.  

Additionally, as noted above, there has been no contention or other indication that the Veteran's fifth metacarpal causes limitation of motion of other digits nor does it interfere with the overall function of the hand.  Thus, despite the limitations reported by the Veteran, specifically pain and stiffness, a compensable schedular rating is not warranted for the residuals of his fracture of the right fifth metacarpal.  Entitlement to an extraschedular evaluation will be considered below.



IV.   Left First Metacarpophalangeal (MCP) Joint

Since January 21, 2003, the Veteran has been in receipt of a 0 percent disability rating for service-connected residuals of a left first MCP joint injury pursuant to Diagnostic Code 5228. 

Diagnostic Code 5228 provides a 20 percent rating for limitation of motion of the thumb, with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb, with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Favorable ankylosis of the thumb warrants a 10 percent rating and unfavorable ankylosis warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224.

A June 2009 VA examination revealed slight deformity over the first metacarpal in the first MCP joint region.  On examination, there was some tenderness to deep palpation over the first MCP joint.  Pinch strength between the thumb and digits 2, 3, 4, and 5 was 5/5 and grip strength was 5/5.  The Veteran was able to flex his first MCP to 90 degrees and the DIP joint was able to flex to 90 degrees and extend to 0.  X-rays revealed no evidence of acute displaces fracture-dislocation and the visualized surfaces and joint spaces in addition to the visualized carpal bone positioning and alignment was adequately maintained.  No other acute bony, soft tissue or joint space abnormality was seen.  The impression was status post fracture of the left first metacarpal with normal examination.

At his Board hearing in January 2015, the Veteran reported that he experienced pain in his left hand and when it was cold outside he has to wear gloves because his hands stiffened up.  See BVA Hearing Transcript, p.8.

At his December 2015 VA examination, the Veteran reported that he experienced pain and stiffness in his hands with no incapacitating episodes and no flare-ups.  He also reported no interference with daily activity, no problem with repetitive use, no sensation changes, and no functional loss.  He is right-hand dominant.  Range of motion of the left hand was normal.  There was no gap between the pad of the thumb and the fingers and there was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  No pain was noted on examination and there was no evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  Hand grip was 5/5.  The examiner stated that there was no ankylosis of any fingers of the left hand.  X-rays revealed no evidence of acute displaced fracture-dislocation.  In addition, the visualized surfaces and joint spaces as well as the visualized carpal bone positioning and alignment were adequately maintained.  There was no other acute bony, soft tissues or joint space abnormality observed on the left hand.

Based on the above findings and resolving all reasonable doubt in favor of the Veteran, the Board determines that a rating of 10 percent, for the Veteran's left thumb disability, based on pain, is warranted.  A rating in excess of 10 percent requires limitation of motion to 5.1 cm. or more or unfavorable ankylosis of the thumb, and neither of those manifestations has been demonstrated. 

The Veteran is competent to speak to certain symptoms of his disability, such as pain.  The Board accepts his reports of pain and stiffness and has assigned a 10 percent rating on the basis of those reports.  A rating in excess of 10 percent is not warranted.  The Veteran himself does not assert that he experiences limitation of motion beyond that contemplated by a 10 percent rating; nor has he or any clinician reported unfavorable ankylosis of the first MCP joint.

Thus, the Board finds that a 10 percent rating, and no higher, is warranted for the left thumb disability.  

V.  Extra-Schedular Consideration

The Board has considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1).  There are no exceptional or unusual factors with regard to the Veteran's disabilities that warrant an extraschedular evaluation.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The rating schedule specifically contemplates functional loss due to joint injuries, such as unstable joints, weakened movement and excess fatigability, and resulting impairments such as reduced grip strength and misaligned joints.  While the diagnostic code applied for the Veteran's right fifth metacarpal disability, and first MCP joint disability, did not specifically address the symptoms reported by the Veteran, the that the rating schedule contemplates these symptoms, including the Veteran's reports of pain and stiffness.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.





							(CONTINUED ON NEXT PAGE)
ORDER

A compensable rating for the residuals of fracture of the right fifth metacarpal is denied.

A rating of 10 percent, but no more, for the residuals of a fracture of the left first metacarpophalangeal joint is granted.


REMAND

In March 2015, the Board remanded the Veteran's appeal so that he could be afforded a VA examination of his ankles.  He was afforded a VA examination in December 2015.  

Subsequent to the examination, the Court held, in Correia v. McDonald, 28 Vet. App. 158 (2016); that the final sentence of 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The December 2015 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  The Board notes that here, it would not be possible to conduct range of motion measurements of the opposite undamaged ankle, as both of the Veteran's ankles are under appeal.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination of his ankles.  The record, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should conduct range of motion testing and render specific findings as to whether there is objective evidence of pain, weakness, easy fatigability, incoordination, pain or flare-ups.  The extent of such limitation should be expressed in terms of the degrees of additional limitation of motion.

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left ankle.  

If such testing is not feasible, the examiner should explain why this is so.

The examiner should record the Veteran's reports of limitation of motion during flare-ups and opine as to whether the reports are consistent with the extent of disability noted on examination.

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected disabilities. 

Finally, the examiner should provide an opinion as to whether the Veteran would be equally well service by amputation with prosthetic in place; and provide reasons for the opinion.

2.   If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


